DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on April 13, 2022 is acknowledged.  Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Upon reconsideration, the election of species requirement among Implant Species I-III is WITHDRAWN.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking member” in claims 1 and 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Regarding claim 2, in line 2, “comprise” should be “comprises”.  
Regarding claim 7, in line 3, “in second opening” should be “in the second opening”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U.S. Patent Application Publication No. 2018/0318100 (Altarac).
Regarding claim 1, Altarac discloses an interbody spacer (10) for spinal fusion surgery, the interbody spacer comprising: a body (12) configured for insertion within an interbody space between two adjacent vertebrae (see abstract), the body defining at least one fastener-receiving opening (54) for receiving a fastener (18) for securing the body within the interbody space; and a blocking member (100) disposable in the fastener-receiving opening for preventing the fastener from being withdrawn from the fastener-receiving opening once the fastener has been fully inserted into the fastener-receiving opening (see paragraph [0053] and Figs. 2 and 3).
Regarding claim 2, Altarac discloses wherein the blocking member comprises a tab (64) extending into the fastener-receiving opening (see paragraph [0053] and Figs. 2 and 3).
Regarding claim 3, Altarac discloses wherein the tab is configured to deflect away from the fastener-receiving opening to allow the fastener to be inserted into the fastener-receiving opening and to flex back toward the fastener-receiving opening to block the fastener from being withdrawn from the fastener-receiving opening (see paragraphs [0052]-[0054] and Figs. 2, 3, and 6-8).
Regarding claim 4, Altarac discloses wherein the body defines a second opening (40), the blocking member being received in the second opening and movable within the second opening to dispose at least a portion (64) of the blocking member in the fastener-receiving opening (see paragraphs [0040] and [0053]).
Regarding claim 5, Altarac discloses wherein the fastener-receiving opening comprises a first fastener-receiving opening (one of openings 54), the body further defines a second fastener-receiving opening (other of openings 54, see Fig. 2) for receiving a fastener for securing the body within the interbody space, the blocking member being disposable in both the first and second fastener-receiving openings (see paragraph [0053] and Figs. 2 and 3).
Regarding claim 6, Altarac discloses wherein the body includes detents (92) engagable with the blocking member to lock the blocking member in position whereby said at least a portion of the blocking member is disposed in the fastener-receiving opening (see paragraph [0054]).
Regarding claim 7, Altarac discloses wherein the blocking member defines a tool-receiving receptacle (72) for receiving a tool to move the blocking member in the second opening (see paragraph [0054]).
Regarding claim 8, Altarac discloses wherein the body includes first and second opposite side walls (34/36), and front and rear walls (30/32) extending between and interconnecting the first and second side walls, interior surfaces of the front and rear walls and interior surfaces of the first and second side walls defining an interior cavity (44) in the body, the at least one fastener-receiving opening (54) being formed in the front wall (30) and defining an opening axis (longitudinal axis of opening 54), the opening axis extending at an angle to a horizontal plane (see paragraph [0048] and Figs. 1-8 and 23).
Regarding claim 9, Altarac discloses wherein the at least one fastener-receiving opening comprises a first fastener-receiving opening defining a first opening axis (aperture 54 angled upwardly, see paragraph [0048] and Figs. 1-8 and 23), a second fastener-receiving opening being formed in the front wall and defining a second opening axis (aperture 54 angled downwardly, see paragraph [0048] and Figs. 1-8 and 23), the second opening axis extending at an angle to the horizontal plane (see paragraph [0048] and Figs. 1-8 and 23).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0232599 (Schoenly).
Regarding claims 1 and 10, Schoenly discloses an interbody spacer (215) for spinal fusion surgery, the interbody spacer comprising: a body (200) configured for insertion within an interbody space between two adjacent vertebrae (see paragraph [0088]), the body defining at least one fastener-receiving opening (228/230) for receiving a fastener (99) for securing the body within the interbody space; and a blocking member (232) disposable in the fastener-receiving opening for preventing the fastener from being withdrawn from the fastener-receiving opening once the fastener has been fully inserted into the fastener-receiving opening (see paragraph [0109]), wherein the fastener-receiving opening defines a notch (spline notches) for receiving a rib on the fastener for preventing the fastener from rotating relative to the spacer (see paragraph [0155]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773